O 98 (Rev. 8/85) Appearance Bond




   United States District Court
                                             SOUTHERN DISTRICT OF TEXAS

           UNITED STATES OF AMERICA
                                   V.                                        APPEARANCE BOND
  MARSHALL GUZMAN GARCIA

                           Defendant                           CASE NUMBER CR-H-21-126



       Non-surety:     I, the undersigned defendant acknowledge that I and upon my Personal Recognizance
       Surety: XX      We, the undersigned, jointly severally acknowledge that we and our . . .
personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
 $                     , and there has been deposited in the Registry of the Court the sum of
$                                 in cash                        (describe other security.)

           The conditions of this bond are that the defendant MARSHALL GUZMAN GARCIA

                                                                                      (name)
is to appear before this court and at such other places as the defendant may be required to appear, in accordance
with any and all orders and directions relating to the defendant's appearance in this case, including appearance for
violation of a condition of defendant's release as may be ordered or notified by this court or any other United States
district court to which the defendant may be held to answer or the cause transferred. The defendant is to abide by any
judgment entered in such a matter by surrendering to serve any sentence imposed and obeying any order or direction
in connection with such judgment.

  It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which shall
continue until such time as the undersigned are exonerated.

   If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared
by any United States district court having cognizance of the above entitled matter at the time of such breach and if the
bond if forfeited and if the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United
States district court against each debtor jointly and severally for the amount above stated, together with interest and
costs, and execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure
and any other laws of the United States.

           This bond is signed on                            at Houston, Texas
                                                      Date                            Place
Defendant.                                                     Address.
Surety.                                                        Address.
Surety.                                                        Address.


           Signed and acknowledged before me on
                                                                      Date




                                                                                      Judicial Officer/Clerk


Approved:
                                   Judicial Officer
AO 98 (Rev. 8/85)




                                          JUSTIFICATION OF SURETIES

           I, the undersigned surety, say that I reside at

                                                                               ; and that my net worth is the sum

of                                                                   dollars ($                            ). I further

state that




                                                                               Surety



           Sworn to before me and subscribed in my presence on
                                                                                          Date

at
                                                             Place



                    Name and Title                                   Signature of Judicial Officer/Clerk




           I, the undersigned surety, say that I reside at

                                                                               ; and that my net worth is the sum

of                                                                   dollars ($                            ). I further

state that




                                                                               Surety



           Sworn to before me and subscribed in my presence on
                                                                                          Date

at
                                                             Place



                    Name and Title                                   Signature of Judicial Officer/Clerk



Justification Approved:
                                        Judicial Officer
AO 199A (Rev. 11/95) Order Setting Conditions of Release                                                                    Page 1 of             Pages



                                      UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF TEAS


UNITED STATES OF AMERICA
                                                                                          ORDER SETTING CONDITIONS
                       V.                                                                              OF RELEASE
              MARSAHLL GUZMAN GARCIA
              Defendant                                                                   CASE NUMBER: CR-H-21-126




         IT IS ORDERED that the release of the defendant is subject to the following conditions:

         (1)     The defendant shall not commit any offense in violation of federal, state or local law while on
                 release in this case.

     (2) The defendant shall immediately advise the court, defense counsel and the U.S. attorney in
writing of any change in address and telephone number.

         (3)     The defendant shall appear at all proceedings as required and shall surrender for service of any
                 sentence imposed as directed. The defendant shall appear at (if blank, to be notified)

_________________________________________ on _____________________________________
Place                                                                                                           Date and Time




                                 Release on Personal Recognizance or Unsecured Bond

         IT IS FURTHER ORDERED that the defendant be released provided that:

        ()       (4)          The defendant promises to appear at all proceedings as required and to
                              surrender for service of any sentence imposed.

        ( )      (5)         The defendant executes an unsecured bond binding the defendant to pay the United
                             States the sum of_____________ dollars in the event of a failure to appear as required
                             or to surrender as directed for service of any sentence imposed.




AO 199B (Rev. 5/99) Additional Conditions of Release                                                                       Page         of          Pages

                                                                 Additional Conditions of Release

       Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community.
IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:
( X )         (6)       The defendant is placed in the custody of:
                        (Name of person or organization)
                        (Address)
                        (City and state)                                                                                                      (Tel.No.)
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled


                                                                                   Signed:
                                                                                  Custodian or Proxy                                  Date
( X )      (7) The defendant shall:
          (X )   (a) report to the                                                        PROBATION
                       telephone number                                                       713-250-5218
          ( )    (b) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or designated property:

          (         )      (c)   post with the court the following indicia of ownership of the above-described property, or the following amount or percentage
                                 of the above-described
          (         )      (d)   execute a bail bond with solvent sureties in the amount of $
          (X        )      (e)   maintain or actively seek employment.
          (         )      (f)   maintain or commence an education program.
          (X        )      (g)   surrender any passport to:
          (X        )      (h)   obtain no passport.
          (X        )      (i)   abide by the following restrictions on personal association, place of abode, or travel:
                                                                                     ( X ) HARRIS COUNTY AND SURROUNDING COUNTIES
          (X )             (j)   avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject investigation or
                                 prosecution, including but not limited to:
                                                                                             No Contact with any Potential Witnesses
          (X )             (k)   undergo medical or psychiatric treatment and/or remain in an institution as follows:


          (         )      (l)   return to custody each (week)day as of                                o’clock after being released each (week)day as of                               o’clock
                                 for employment, schooling, or the following limited purpose(s):


          (         )     (m)    maintain residence at a halfway house or community corrections center, as deemed necessary by the pretrial services office or supervising officer.

          (X )             (n)   refrain from possessing a firearm, destructive device, or other dangerous weapons.
          (X )             (o)   refrain from          (          ) any              (     X      ) excessive        use of alcohol.
          (X )             (p)   refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. §802, unless prescribed by a licensed
                                 medical practitioner.
          (X )             (q)   submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is using a
                                 prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol testing
                                 system, and/or any form of prohibited substance screening or testing.
          (X )             (r)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the pretrial services offices or supervising
                                 officer.
          (X )             (s)   refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibit substance testing or electronic
                                 monitoring which is (are) required as a condition(s) of release.
          (X )             (t)   participate in one of the following home confinement program components and abide by all the requirements of the program
                                 which       (      X       ) will or   (      ) will not include electronic monitoring or other location verification system. You shall pay all
                                 of part of the cost of the program based upon your ability to pay as determined by the pretrial office or supervising officer.
                                 (       )       (I) Curfew. You are restricted to your residence everyday                              (   ) from                 to                , or
                                                        (        ) as directed by the pretrial services office or supervising officer; or
                                 ( X )           (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical, substance
                                                      abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as pre-approved by the
                                                      pretrial services office or supervising officer; or
                                 (       ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical needs or treatment, religious services, court
                                                 appearances pre-approved by the pretrial services office or supervising officer.
          (X )             (u)   report as soon as possible, to the pretrial services office or supervising officer any contact with any law enforcement personnel, including, but not limited
                                 to, any arrest, questioning, or traffic stop.
          (X )             (v)   PAY FOR COST OF ELECTRONIC MONITORING ; NO CONTACT WITH MINORS; NO COMPUTER OR INTERNET OR
                                 CELL PHONE; OR GAMING DEVICES; PTS TO REVIEW ELECTRONIC DEVICES; OBTAIN A FLIP PHONE WITHOUT
          (X )            (w)    INTERNET; MOTHER CELL PH TO BE LOCK WITH A PASSCODE; DEFT TO SURRENDER CURRENT CELL PHONE;
                                 NO PICTURES OF CHID PORNOGRAPHY; DO NOT VOLUNTEER TO WORK WITH CHILDREN
          (         )      (x)


WHITE COPY-COURT                         YELLOW-DEFENDANT                           BLUE-U.S. ATTORNEY                     PINK-U.S. MARSHAL                 GREEN-PRETRIAL SERVICES

AO199C Rev. 4/91) Advice of Penalties                                                                                                                      Page______ of _________Pages

                                                                            Advice of Penalties and Sanctions
TO THE DEFENDANT:

       YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
      A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest,
a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment,
a fine, or both.
      The commission of any crime while on pretrial release may result in an additional sentence to a term of imprisonment of
not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.
      Federal law makes it a crime punishable by up to five years of imprisonment, and a $250,000 fine or both to intimidate or
attempt to intimidate a witness, victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also
a crime punishable by up to ten years of imprisonment, a $250,000 fine or both, to tamper with a witness, victim or informant,
or to retaliate against a witness, victim or informant, or to threaten or attempt to do so.
      If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
convicted of:
      (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
            fined not more than $250,000 or imprisoned for not more than ten years, or both;
      (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
            not more than $250,000 or imprisoned for not more than five years, or both;
      (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
      (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
      A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.
In addition, a failure to appear may result in the forfeiture of any bond posted.

                                                 Acknowledgment of Defendant

     I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.


                                                                    ________________________________________________
                                                                                 Signature of Defendant


                                                                                           Address


                                                                    City and State                                Telephone


                                              Directions to United States Marshal

(          )     The defendant is ORDERED released after processing.

(          )     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial
                 officer that the defendant has posted bond and/or complied with all other conditions for release. The defendant
                 shall be produced before the appropriate judicial officer at the time and place specified, if still in custody.



Date:                                                              ________________________________________________
                                                                               Signature of Judicial Officer


                                                                              U. S. MAGISTRATE JUDGE
                                                                                Name and Title of Judicial Officer
